DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 4/28/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2021 has been entered.

Status of the Claims
	Claims 1, 2, 16, 34, 44-46, 52, 53, 58, 60 and 75 have been amended.  Claims 3, 5-12, 14, 15, 17-23, 27-33, 35-43, 47-50, 54-56, 59, 61, 62, 65-68, 71-74 and 76 have been cancelled.  No claims are newly added.  Accordingly, claims 1, 2, 4, 13, 16, 24-26, 34, 44-46, 51-53, 57, 58, 60, 63, 64, 69, 70, 75 and 77 remain pending in the application.  Claims 63, 64, 69 and 70 were previously withdrawn from further consideration, with traverse.  Claims 1, 2, 4, 13, 16, 24-26, 34, 44-46, 51-53, 57, 58, 60, 75 and 77 are currently under examination.

Withdrawn Rejections
	Applicant’s amendment renders the rejection of claim 58 under 35 USC 112(b) moot.  Specifically, the claim has been amended to remedy the indefinite issue.  Thus, said rejection has been withdrawn.

	Applicant’s amendment renders the rejection of claim 16 under 35 USC 112(d) moot.  Specifically, the claim has been amended to remedy the further limiting issue.  Thus, said rejection has been withdrawn.

Applicant’s amendment/arguments render(s) the rejection under 35 USC 103 over Alm and University of Ottawa moot.  Specifically, the references are silent to the limitations, “the cavity is filled with the chemical substance” and “the delivery membrane provide a route that the chemical substance can be delivered from the cavity and through said thickness of said delivery membrane”.  Thus, said rejection has been withdrawn.  However, after further consideration, a new grounds of rejection is made under 35 USC 103 over Alm in view of Otto (see New Rejections below).

Applicant’s amendment/arguments render(s) the rejection under 35 USC 103 over Alm, University of Ottawa and Dacey moot.  Specifically, the references are silent to the limitations, “the cavity is filled with the chemical substance” and “the delivery membrane provide a route that the chemical substance can be delivered from the cavity and through said thickness of said delivery membrane”.  Thus, said rejection has been withdrawn.  However, after further consideration, a new grounds of rejection is made under 35 USC 103 over Alm, Otto and Dacey (see New Rejections below).

Applicant’s amendment/arguments render(s) the rejection under 35 USC 103 over Alm, University of Ottawa and Gerrans moot.  Specifically, the references are silent to the limitations, “the cavity is filled with the chemical substance” and “the delivery membrane provide a route that the chemical substance can be delivered from the cavity and through said thickness of said delivery membrane”.  Thus, said rejection has been withdrawn.  However, after further consideration, a new grounds of rejection is made under 35 USC 103 over Alm, Otto and Gerrans (see New Rejections below).

New Rejections
	In light of Applicant’s amendments and after further consideration, the following rejections have been newly added:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 13, 16, 24-26, 34, 44, 51-53, 75 and 77 are rejected and newly added claim is newly rejected under 35 U.S.C. 103 as being unpatentable over Alm et al. (WO 2013/075724 A1, May 30, 2013, hereafter as “Alm”) in view of Otto (WO 2014131742 A1, Sep. 4, 2014, machine translated, hereafter as “Otto”).
The instant invention is drawn to a delivery device suitable for delivering a chemical substance comprising one or more chemical compounds, wherein the delivery device comprises a closed cavity that is defined by an innermost wall surface of the delivery device, wherein at least a section of the inner wall surface constitutes an inner surface of a delivery membrane wherein the delivery membrane comprises an interpenetrating polymer network substrate comprising a host polymer and a guest polymer, where the guest polymer is interpenetrating the host polymer to form continuous pathways within said host polymer, wherein said delivery membrane has a thickness, and said continuous pathways extend through said thickness of the delivery membrane to provide a route that the chemical substance can be delivered from the cavity and through said thickness of said delivery membrane, wherein the cavity is filled with the chemical substance and wherein the delivery device is a balloon catheter.
	It is noted that the instant claims are product claims and any intended use recitations such as “suitable for delivering a chemical substance comprising one or more chemical compounds” and “to provide a route that a chemical substance can be delivered from the cavity and through said thickness of said delivery membrane” in the claims (e.g., independent claims 1, 52 and 75) do not alone show patentable distinction.  A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
	Regarding instant claim 1, Alm teaches a delivery device for delivering a chemical compound, the delivery device comprises an interpenetrating polymer substrate (IP substrate) comprising a first continuous polymer comprising rubber and a second polymer comprising hydrogel or a hydrogelable precursor, where the second polymer is interpenetrating in the first polymer creating a plurality of interpenetrating paths of the second polymer (abstract; page 12, lines 17-18).  Alm also teaches that the plurality of interpenetrating paths of the second polymer is in the form of paths that form a network (i.e., continuous) (page 13, 1-3).  Alm also teaches the particular delivery device, a catheter for any body fluid such as urine (page 28, line 20).  Alm further teaches that in a particular embodiment, “the IP substrate is an IPN in its whole structure (i.e., throughout its thickness)” (page 15, lines 9-10).
	Alm is silent to the device having a “closed cavity” and the particular catheter, a balloon catheter.  It is noted that “closed cavity” is defined as “the delivery device is configured for holding an amount of liquid such as water within the cavity without leaking the liquid. The delivery device may comprise a closable opening or may be adapted for penetration for filling the chemical substance into the cavity” (page 4, lines 22-25 of specification).  A balloon catheter necessarily meets the requirements of a “closed cavity”.
	Alm is also silent to the limitations, “wherein the cavity is filled with the chemical substance” and “the chemical substance can be delivered from the cavity and through said thickness of said delivery membrane”.
	Otto teaches a catheter, in particular an indwelling catheter, which is used for the treatment of functional disorders or diseases of the prostate and the bladder, in particular for medicinal and/or physical treatment of the prostate and the bladder, preferably in connection with or after a transurethral resection or vaporization of the prostate, in connection with a benign prostatic hyperplasia or in connection with or after a radiation therapy of a prostate carcinoma (abstract; [0004]).  Otto also teaches local application of medication through a targeted release of medication via the permeable wall of the prostate balloon over a defined period of time ([0039]).  Otto teaches that by delivering the drugs directly to the therapy site, small amounts of active ingredient can be used, thus saving drug costs and avoiding undesirable systemic side effects ([0039]).  Otto further teaches the balloon of the catheter fulfills several functions: a) the filling of the balloon causes compression of the prostate and expansion of the urethra and b) the drug delivery through the permeable wall of the balloon delivers the drug to the local tissue ([0038]).  Otto also teaches that the balloon is filled with a drug to be administered and thus provides a depot or a reservoir which releases a defined amount of a drug directly at the therapy site in a controlled manner over a longer, defined period of time, preferably via physical processes, in particular via diffusion processes ([0038]).
	Alma and Otto are both drawn to catheters for local drug delivery, thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include the particular catheter, a balloon catheter, having a closed cavity that is filled with a chemical substance (e.g., drug) that can be delivered from the cavity and through the wall of the device in Alma as suggested by Otto with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Otto teaches that filling of the balloon of the balloon catheter compresses the prostate and expands the urethra and also provides a depot/reservoir that releases a drug directly at the therapy site in a controlled manner over a longer period of time.  One of skill in the art would have reasonably expected a balloon catheter having a cavity filled with a drug that can move through the walls of the device to locally deliver a therapeutic substance.
	Regarding instant claim 2, Alm/Otto teaches the elements discussed above. The delivery device of Alm comprises an interpenetrating polymer substrate comprising a first continuous polymer comprising rubber and a second polymer comprising hydrogel or a hydrogelable precursor, where the second polymer is interpenetrating in the first polymer creating a plurality of interpenetrating paths of the second polymer (abstract; page 12, lines 17-18) which reads on the limitations of the instant claim.  
	Regarding instant claim 4, Alm teaches that the first polymer is preferably vulcanized (i.e., cross-linked) such as rubber or a silicone rubber (page 7, lines 7-12; claim 3).
	Regarding instant claims 13 and 16, Alm teaches that the second polymer is a hydrogel (claim 6), preferably PHEMA (page 10, lines 10-13). 
	Regarding instant claim 24, Alm teaches that the interpenetrating polymer network extends through the whole thickness of the structure (page 15, lines 9-10).
	Regarding instant claim 25, Alm teaches the plurality of interpenetrating paths of the second polymer coincides with a surface of the substrate, whereby the chemical compound can be released via this surface (page 12, lines 22-26).
	Regarding instant claim 26, Alm teaches that the chemical compound can be in the form of particles (page 21, line 9).
Regarding instant claim 34, Alm teaches that the chemical compounds can be in the form of fluids and/or particles such as buffers, surfactants, fragrances, dyes or flavors (page 21, lines 7-10).  Alma also teaches that the chemical compound can be a drug (claim 24).  Further, Otto teaches that the drug is liquid form ([0062]) and, as discussed above, the cavity of the balloon is filled with said drug ([0038]).
It would have further been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include a drug in liquid from in the cavity of the invention of Alm/Otto with a reasonable expectation of success because both references teach incorporating a drug in liquid/fluid form and Otto specifically teaches a drug in liquid/fluid form is suitable for filling a balloon cavity to be delivered through the walls of the device and locally to the surrounding tissues ([0038] and [0062]).
It is noted that the claim is deemed a product-by-process claim due to the limitation, “by injecting via an inlet comprising a valve” and as such, determination of patentability is based on the product itself, not by the method in which it is made.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).  
Regarding instant claim 44, Alm teaches that the chemical compound is or comprises cells (page 24, line 15) and Otto teaches filling therapeutic substances into the cavity of the balloon ([0038], [0086], [0088] and [0098]).  
While Alm is silent to the closed cavity comprising cells, Alm teaches generally that cells can be delivered through the walls of the device and Otto teaches generally that therapeutic substances can be held in a balloon and move through the balloon wall to be delivered to the surrounding tissues.  Thus, it would have further been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include cells within the cavity of Alm/Otto with a reasonable expectation of success because both references teach delivering active substances such as cells via the walls of a device and Otto specifically teaches that active substances can be held in the cavity of the balloon.
Regarding instant claim 51, Alm teaches an embodiments wherein the delivery device further comprises a coating (page 29, lines 11-14).
Regarding instant claim 52, Alm and Otto teach the elements discussed above.  It is noted that the combination of Alm and Otto meet the limitation, wherein the delivery membrane is a section of the balloon catheter as Alm teaches that the interpenetrating network forms the wall of a device such as a catheter (see above). 
Regarding instant claim 53, Alm/Otto teach the elements discussed above including a urinary balloon catheter and inflating and filling the balloon with a therapeutic substance (see above).
Regarding instant claim 75, Alm/Otto teach the claimed elements previously discussed above, specifically the limitations of instant claims 1 and 34.  
Regarding instant claim 77, it is noted that claim 77 depends from claim 34 which recites, “one or more chemical compounds in the chemical substance are in the form of fluids and/or particles and/or particles dispersed or dissolved in a liquid”.  Claim 77 further limits what the particles are, however claim 77 does not require particles as the claim does not further limit the one or more chemical compounds in the chemical substance are in the form of particles.  The references teach the limitations of parent claim 34 (discussed above) and, as such, also read on claim 77 as it is currently written.  
Thus, the combined teachings of Alm and Otto render the instant claims prima facie obvious.

Claims 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Alm et al. (WO 2013/075724 A1, May 30, 2013, hereafter as “Alm”) in view of Otto (WO 2014131742 A1, Sep. 4, 2014, machine translated, hereafter as “Otto”), as applied to claim 1 above, and further in view of Dacey, JR. et al. (US 2011/0144566 A1, Jun. 16, 2011; hereafter as “Dacey”).
The instant invention is discussed above.
Alm and Otto teach the elements discussed above.
Alm and Otto are silent to “the chemical substance comprises drug trapped in liposomes” (instant claim 45) and “the chemical substance comprises the drug trapped in liposomes together with metal particles” (instant claim 46).
Dacey teaches devices including catheters having an actively controllable therapeutic agent delivery component (title; abstract).  Dacey teaches the particular catheter, urinary catheters ([0117]).  Dacey further teaches a particular embodiment comprising one or more active agents co-encapsulated in liposomes in the presence of gold nanoparticles, wherein the gold nanoparticles in the presence of near infrared radiation, generates heat sufficient to disrupt the liposomes and trigger release of the one or more active agents ([0442]).
The references are drawn to drug delivery devices, including urinary catheters, thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include a liposome comprising a drug and metal particles as suggested by Dacey into the invention of Alm/Otto with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Dacey teaches that said liposomes yield effective triggerable controlled delivery of one or more drugs ([0442]).
Thus, the combined teachings of Alm, Otto and Dacey render the instant claims prima facie obvious.

Claims 57, 58 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Alm et al. (WO 2013/075724 A1, May 30, 2013, hereafter as “Alm”) in view of “Otto (WO 2014131742 A1, Sep. 4, 2014, machine translated, hereafter as “Otto”), as applied to claim 52 above, and further in view of Gerrans et al. (US 2012/0259216 A1, Oct. 11, 2012; hereafter as “Gerrans”).
The instant invention is discussed above.
Alm and Otto teach the elements discussed above.
Alm and Otto are silent to “wherein the catheter comprises a diagnostic probe adapted for detection of at least one biomarker” (instant claim 57), “wherein the diagnostic probe is configured to detect a change of the at least one biomarker selected from the pH value, temperature, moisture level or infection level and combinations thereof, wherein said change in at least one biomarker is optically readable” (instant claim 58), and “wherein the catheter comprises a read-out structure for reading the probe and transmitting the read signal to a displaying element for visually or audibly displaying the change in at least one biomarker, wherein the read-out structure comprises an optical or electrochemical reader” (instant claim 59).
Gerrans teaches a balloon catheter with drug delivery probe (abstract).  Gerrans teaches said probe delivers a diagnostic (e.g., biomarker) and/or therapeutic agent to lumen tissue (abstract; [0029]).  Gerrans also teaches that the biomarker/therapeutic agent can be temperature sensitive and can be observed and monitored via various imagining techniques ([0067]-[-0068] and [0092]-[0099]).
The references are drawn to drug delivery devices, including balloon catheters, thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include a diagnostic probe, wherein the diagnostic probe detects a temperature-sensitive biomarker, and a catheter comprising an optical or electrochemical reader as suggested by Gerrans into the invention of Alm/Otto with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Gerrans teaches that said balloon catheter yields effective local delivery of temperature-sensitive therapeutic and/or diagnostic agents to a specific target site ([0015]).
It is noted that the instant claims are product claims and any intended use recitation such as “for reading the probe and transmitting the read signal to a displaying element for visually or audibly displaying the change in at least one biomarker” in claim 60 does not alone show patentable distinction.  A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Thus, the combined teachings of Alm, Otto and Gerrans render the instant claims prima facie obvious.

Response to Arguments
	The arguments filed 4/28/2022 regarding the 103 rejection over Alm and University of Ottawa, the 103 rejection over Alm, University of Ottawa and Dacey, and the 103 rejection over Alm, University of Ottawa and Gerrans are moot in view of the withdrawn rejections discussed above.

Conclusion
All claims have been rejected; no claims are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617